96 F.3d 1440
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John D. WRIGHT, Defendant-Appellant.
No. 96-6198.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 4, 1996.

Susan Graham James, Montgomery, Alabama, for Appellant.  Alfred William Walker Bethea, Assistant United States Attorney, Florence, South Carolina, for Appellee.
Before HALL, MICHAEL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the recommendation of the magistrate judge to deny Appellant's motion filed pursuant to 28 U.S.C. § 2255 (1988), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1217.   We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  United States v. Wright, Nos.  CR-87-105;  CA-94-3506-8AJ (D.S.C. Jan. 8, 1996).


2
In addition we note that, because there has been no intervening change in law regarding the claims Appellant raised on direct appeal, collateral attack of these alleged errors is foreclosed.  Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir.), cert. denied, 429 U.S. 863 (1976).  Further, Appellant's nonconstitutional claims raised for the first time in this collateral proceeding have been waived by the failure to raise them on direct appeal.  Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976);  United States v. Emanuel, 869 F.2d 795, 796 (4th Cir.1989).  Finally, Appellant's failure to show cause for his procedural default bars review of those claims where no contemporaneous objection was made at sentencing.  United States v. Gaylor, 828 F.2d 253, 256 (4th Cir.1987).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.